Citation Nr: 0430570	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  97-07 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, 
secondary to treatment for chronic steroid dependent asthma. 

2.  Entitlement to a combined 80 percent disability rating 
for service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from June 1978 to 
September 1983.  

The claim of entitlement to a combined 80 percent evaluation 
for service-connected disorders arises from the veteran's 
disagreement with a July 1995 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which, in pertinent part, denied 
entitlement to an increased evaluation for asthma, granted a 
10 percent evaluation for an anxiety neurosis with 
depression, and denied entitlement to an earlier effective 
date for a 10 percent evaluation for allergic rhinitis with 
sinusitis.  A January 1992 rating decision previously 
established entitlement to separate ratings for allergic 
rhinitis and asthma.  

In his August 1995 notice of disagreement with the RO 
decision, the veteran claimed entitlement to an increased 
evaluation for all three service-connected disorders, and 
asserted that the combined rating for his service-connected 
disorders should be 80 percent.  The veteran testified before 
the undersigned in Washington, D.C., in June 1999, addressing 
the three increased rating claims.  

In October 1999, the Board remanded the increased rating 
claims for additional development.  In June 2002, the Board 
denied those claims.  Thus, remaining on appeal from the 
August 1995 notice of disagreement is the issue of 
entitlement to a combined 80 percent disability rating for 
service-connected disorders, inclusive of the three service-
connected disorders.  

The claim of entitlement to service connection for 
hypertension as secondary to chronic steroid-dependent asthma 
arises from a January 2000 RO rating action denying that 
claim.  

In June 2002 and April 2003, the Board ordered additional 
development pursuant to the provisions of 38 C.F.R. 
§ 19.9(a)(2) (2002).  Subsequently, the provisions of 38 
C.F.R. § 19.9(a)(2) were invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Accordingly, the case was remanded by the 
Board in August 2003, in part to afford RO review and notice 
of development, with issuance of a supplemental statement of 
the case in April 2004.  The case now returns to the Board 
for further review.  


FINDINGS OF FACT

1.  Hypertension is not caused or aggravated by steroid 
treatment for service-connected asthma. 

2.  The veteran is service-connected for three disabilities: 
one rated 30 percent disabling, one rated 10 percent 
disabling, and another rated 10 percent disabling.  


CONCLUSIONS OF LAW

1.  Hypertension is not caused or aggravated by steroid 
treatment for service-connected asthma.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310, 
3.326 (2003).

2.  An 80 percent combined disability rating for service-
connected disabilities is not warranted.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 4.25 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).  This collection of laws is generally 
known as the Veterans Claims Assistance Act (VCAA).  

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will instruct veterans to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b).  
VA fulfilled these requirements in this case by issuing a 
VCAA letter in February 2001 which specifically requested any 
information or evidence which the veteran might have in 
furtherance of his claim for secondary service connection for 
hypertension.  That letter also informed that VA would assist 
the veteran in obtaining evidence about which it is notified, 
and informed him that it was ultimately his responsibility to 
assure that evidence supportive of his claim was of record.  
The letter also informed what evidence was necessary to 
support that claim for secondary service connection.  

Further development letters specifically asked the veteran 
for assistance in obtaining records from particular sources, 
including from a private physician and the Social Security 
Administration.  Records were also received from the 
Fayetteville VA Medical Center (VAMC).  In supplemental 
statements of the case issued in November 2001 and April 
2004, the RO informed the veteran of development undertaken, 
records received, and of deficiencies remaining in his 
secondary service connection claim.  The veteran was afforded 
a VA examination in June 2003, and additional VA opinions 
addressing the question of hypertension secondary to chronic 
steroid dependent asthma were obtained in January 2004.  
Notice of these opinions was provided in the April 2004 
supplemental statement of the case.  In April 2001 and 
February 2003 statements, the representative stated that the 
veteran had no additional evidence to submit.  

The veteran reportedly had applied for Social Security 
Disability benefits.  The RO requested copies of pertinent 
records from the Social Security Administration in November 
1999 and February of 2000, and received a February 2000 reply 
from the Social Security Administration that the veteran's 
records had dated from 1983, and that those records had since 
been purged from the records system.  The Board is satisfied 
that those records are unobtainable.  

In April 2000 letters the RO requested treatment records from 
Lonnie M. Hayes, M.D., and from Wayne Health and Internal 
Medicine, both of Goldsboro, North Carolina, based on reports 
from the veteran of treatment from these medical care 
providers.  Records from Wayne Health and Internal Medicine 
were received into the record in March 2001.  Records of 
treatment were not received from Dr. Hayes.    Dr. Hayes in a 
November 2002 letter informed that records of treatment of 
the veteran had been destroyed by hurricane-related flood.  
The RO in February 2003 informed the veteran of this failure 
to obtain Dr. Hayes's records, and requested that the veteran 
assist in his claim by submitting any available evidence.  
The representative submitted a reply to a February 2003 
request stating that the veteran had no further evidence or 
argument to submit.  

The Board is satisfied that all VA duties to notify and 
assist the veteran in development of his claims on appeal, 
including pursuant to the VCAA, have been satisfied.  Board 
development requested in the August 2003 remand included 
obtaining specific opinions from a June 2003 VA examiner 
addressing the question of a causal relationship between 
steroid treatment for asthma and hypertension.  The 
representative contends in a July 2004 informal hearing 
presentation that the remand requests were not completed.  
The Board notes, however, that not only was an opinion 
obtained from that examining VA physician, but multiple other 
VA medical experts were consulted, with their opinions 
affirming that of the VA examining physician.  The totality 
of these opinions addressed the fundamental question of a 
causal association between this veteran's steroid treatment 
for asthma and his hypertension.  They also considered a 
contrary view offered by Lonnie Hayes, M.D.  Hence, the 
development requested by August 2003 Board remand was amply 
and sufficiently completed.  

In Pelegrini v. Principi. 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that the VCAA notice required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the agency of original jurisdiction or 
regional office (RO) decision on a claim for VA benefits, 
even if the claim and initial unfavorable adjudication 
occurred prior to the effective date of the VCAA.  Any 
deficiency in timely VCAA notice has been cured by the RO's 
subsequent issuance of appropriate VCAA notice in February 
2001, and additional development notices thereafter, and by 
the RO's subsequent issuance of supplemental statements of 
the case in November 2001 and April 2004, wherein the RO 
considered the merits of the veteran's claims following 
appropriate notice and development.  While the VCAA notice 
was not issued in the chronological manner contemplated by 
the Pelegrini Court, a notice error such as this does not 
necessarily result in prejudice to the appellant, 
particularly where, as here, the veteran and his 
representative have specifically informed in April 2001 and 
February 2003 that they have no further evidence or argument 
to submit.  

Regarding the claim of entitlement to a combined 80 percent 
evaluation for service-connected disabilities, the Board 
notes that the ratings assigned the veteran's service-
connected disabilities were the subject of increased rating 
claims which the veteran appealed to the Board.  The Board 
denied those claims in a June 2002 decision.  That Board 
decision was not appealed.  Hence, all that remains is the 
mechanical application of the rules for combining disability 
ratings pursuant to 38 C.F.R. § 4.25.  Because this is a 
question of law and not fact, there is no possibility that 
additional development of the evidentiary record would 
further the veteran's claim of entitlement to a combined 80 
percent evaluation.  Hence, notice and development 
requirements pursuant to the VCAA or otherwise, are obviated.  

Secondary Service Connection for Hypertension

The veteran asserts that steroids he has taken for treatment 
of his service-connected asthma have caused or aggravated his 
hypertension.  In March 2001, the veteran submitted a 
statement from his wife in support of his claim, but this 
statement only made vague assertions as to recent increased 
difficulty with hypertension, and made no pertinent 
assertions regarding a causal relationship between the 
veteran's asthma medication and his hypertension.  In any 
event, there is no indication in the record that either the 
veteran or his wife are medical professionals.  Lay persons 
are not competent to offer medical opinions; where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Hence, any opinions proffered by 
the veteran or his wife regarding this medical question of 
causation are not probative.  

In March 2001, the veteran also submitted medical literature 
from GlaxoWellcome, apparently the medical documentation 
accompanying the veteran's prescribed albuterol aerosol 
bronchodilator.  While this medical literature reveals 
possible side effects including blood pressure changes this 
literature does not address whether this particular veteran's 
use of this particular medication caused or aggravated his 
hypertension.  Hence, under the facts of this case, this 
medical literature does not support a causal association 
between prescribed steroids for asthma, and the claimed 
hypertension.  Sacks v. West, 11 Vet. App. 314, 317 (1998).

In November 2002, Lonnie M. Hayes, M.D., opined that, "The 
aggravation of hypertension by steroid use whether delivered 
orally, by inhalation or parenterally is a known medical 
fact, and documentation of that fact need not be repeated 
here."  

The veteran underwent VA cardiovascular examination in June 
2003.  The examiner opined that hypertension was unlikely to 
have a significant effect with inhaled steroid use.  The 
physician provided a follow-up opinion in January 2004, 
noting that while periodic oral or parenteral use of steroids 
might cause a temporary elevation of blood pressure levels, 
inhaled steroids did not have a significant effect and are 
not considered to be a permanent cause of essential 
hypertension, and they did not cause essential hypertension 
in this veteran.  

In January 2004, a VA physician reported that he had 
discussed the appellant's case with fellow clinicians 
including the clinical director, that he had reviewed the 
claims folder, and that he had reviewed pertinent medical 
literature.  The physician opined that the intermittent 
systemic burst steroid therapy documented in the veteran's 
claims folder was not as least as likely as not the permanent 
cause of the appellant's essential hypertension.  The 
physician further opined that therapeutic inhaled 
corticosteroids as documented in the claims folder were not 
as least as likely as not the permanent cause of essential 
hypertension. 

In January 2004, after discussing the case with the physician 
who conducted the June 2003 VA examination, and after 
reviewing the report addressing the relationship between oral 
and inhaled steroids and essential hypertension, a VA 
pulmonary specialist and a nurse practioner concluded that it 
was not as least as likely as not that the veteran's use of 
steroid agents had contributed to permanent essential 
hypertension.  

The veteran in February 2004 submitted a copy of a page from 
the Mayo Clinic Family Health Book, Second Edition, which 
provided, in pertinent part, the following highlighted 
sections:

Whether you take them in large or 
moderate doses over a prolonged period, 
anabolic steroids have many potentially 
serious side effects, especially on the 
liver, cardiovascular system, and 
reproductive system.

[....]

Use of anabolic steroids has been linked 
to an increase in several risk factors 
leading to the development of 
cardiovascular disease.  These include 
[...] an increase in blood pressure.

David E. Larson, MAYO CLINIC FAMILY HEALTH BOOK - THE 
ULTIMATE ILLUSTRATED HOME MEDICAL REFERENCE, Second Edition 
(1996).

Unfortunately, in submitting this literature, the veteran has 
apparently failed to note that he has been treated with 
corticosteroids, and not anabolic steroids, for his asthma.  
Hence, the literature provided regarding adverse effects of 
anabolic steroids are inapplicable to his case.  

In this case, VA medical professionals who have reviewed the 
claims folders, the history of the appellant's asthma 
treatment, as well as a June 2003 VA physician's examination 
report, firmly concluded that steroid treatment for his 
asthma, inclusive of documented intermittent systemic burst 
steroid therapy and ongoing therapeutic inhaled 
corticosteroids, were not related to his hypertension.  This 
evidence is more probative than the private medical opinion 
provided from Lonnie M. Hayes, M.D., because the latter 
opinion was not benefited by review of the claims folders, 
because the private physician's opinion is not supported in 
the record by opinions of other physicians, and because that 
opinion is not supported by other medical evidence, despite 
that assertions to the contrary.  VA physicians have reviewed 
the medical literature and are in concurrence regarding the 
absence of a causal link.  

The Board has carefully reviewed the medical evidence in the 
veteran's claims folders, and finds no additional pertinent 
evidence speaking to a causal association between steroid 
treatment for asthma, and hypertension.  

Accordingly, as the preponderance of the evidence is against 
the claim, the benefit sought on appeal is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Claim of Entitlement to a Combined Service-Connected 
Disability Rating of 80 Percent

The veteran contends that the combined disability rating for 
his service-connected disorders should be 80 percent.  The 
veteran is service connected for chronic steroid-dependent 
asthma, rated 30 percent disabling; allergic rhinitis with 
chronic sinusitis, rated 10 percent disabling; and anxiety-
neurosis with depression, rated 10 percent disabling.  In 
June 2002, the Board denied increased ratings for each of 
these disorders.  As service connection for hypertension is 
not in order all that remains is the question of whether 
these ratings individually assigned for the three service-
connected disorders should be assigned a combined disability 
rating of 80 percent.  This requires only mechanical 
application of the combined rating table as provided in 
38 C.F.R. § 4.25.  

Under 38 C.F.R. § 4.25, the highest service-connected 
disability rating is taken first, in this case a 30 percent 
rating for steroid-dependent asthma.  This number is then 
located in the leftmost column of the combined ratings table, 
to identify the 30 percent row.  This 30 percent row is then 
intersected with the vertical column listing 10 percent at 
the top, corresponding to the next highest service-connected 
disability rating, in this case 10 percent either for 
allergic rhinitis with chronic sinusitis, or for anxiety-
neurosis with depression.  The table indicates that the 
intersection of the 30 percent row and the 10 percent column 
is 37, and hence the intermediary combined rating for these 
two ratings is 37 percent.  Next, the 37 percent is then 
located in the leftmost column of the combined rating table, 
identifying the 37 percent row.  This 37 percent row is then 
intersected with the vertical column listing 10 percent at 
the top, corresponding to the remaining 10 percent service-
connected disability rating, with the table indicating a 43 
at the intersection.  Hence, that resulting intermediary 
combined rating is 43 percent.  Since there are no further 
disability ratings to be combined, this 43 percent is then 
rounded to the nearest 10, resulting in a 40 percent combined 
disability rating.  38 C.F.R. § 4.25.  

The benefit sought on appeal is denied. 

As this application of the rating table is a matter of law, 
not fact, the reasonable doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b).


ORDER

Secondary service connection for hypertension is denied.  

A combined disability rating of 80 percent for service-
connected disabilities is denied.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



